DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 22 January 2021 is acknowledged.  The traversal is on the ground(s) that the elected and non-elected claims are similar and that as such there is no burden on the Examiner in maintaining both sets of claims.  This is not found persuasive because mere similarity between elected and non-elected claims does not make improper the restriction requirement.  Additionally, the divergent nature of the method of operating a wiper system and the particular wiper system as claimed would provide for a burdensome examination.  Such divergent nature is clearly demonstrated by the separate classifications given the method and system.
The requirement is still deemed proper and is therefore made FINAL.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaleb (US patent 1,6087,985).
	The patent to McCaleb discloses the invention as is claimed.  McCaleb discloses a windshield wiper system (fig. 1) comprising a wiper blade (27) engaging with a windshield (64) for movement thereon across a maximum sweep angle of substantially 100 degrees (page 1, lines 84+), a sector gear (23, figs. 3, 7), a wiper arm (26) coupled at opposite ends to the wiper blade and the sector gear, a bi-directional motor (20) including a motor shaft (21) with a pinion (22) thereon engaged with the sector gear.  The bi-directional motor is operable to drive rotations of the pinion and sector gears in opposite direction via the motor shaft to thereby drive opposite movements of the wiper blade via the wiper arm without risking loss of engagement between the pinion and sector gears, at least as far as claimed.
	With respect to claims 3 and 10, setting forth that the sector gear is “designed” based on the maximum sweep angle does not appear to impart any particular structure to the sector gear that is not disclosed by McCaleb.  The wiper blade of McCaleb moves over a maximum sweep angle which is achieved via the sector gear (23).  As such, the sector gear of McCaleb would appear to have been “designed” to achieve such.

	With respect to claims 6 and 9, the control system of McCaleb shown in figure 9 is deemed a closed loop control system, at least as far as claimed.  The control circuitry shown contains a mechanical switching device (page 1, line 84-page 2, line 45) therein functioning within a control loop to control reversing of the motor.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view of Quackenbush (US patent 1,718,760).
	The patent to McCaleb discloses all of the above recited subject matter including the sector gear (23, fig. 3) having a portion thereof mounted on a wiper shaft (24) for rotation therewith. The patent to McCaleb fails to disclose a wiper shaft arm to which the wiper arm is coupled, extending radially outwardly from the wiper shaft.  McCaleb shows the wiper arm (26) coupled directly to the wiper shaft (24).
	The patent to Quackenbush discloses a wiper system (figs. 1, 2) wherein the wiper arm (8), which supports a wiper blade (5, 6), is pivotally coupled to a wiper shaft arm (4) extending radially outwardly from a wiper shaft (2).  Such enables movement of the wiper blade away from the surface to be wiped such that it can be cleaned (page 2, lines 8-29).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of McCaleb with a wiper shaft arm pivotally coupling the wiper arm to the wiper shaft, as clearly disclosed by Quackenbush, to enable pivoting of the wiper blade away from the surface being wiped such that is can be cleaned.


s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view of Ishikawa et al (US patent 4,742,280).
	The patent to McCaleb discloses all of the above recited subject matter, including the motor at least indirectly driving the wiper blade via the wiper shaft (24).  McCaleb discloses all of the above, with the exception of the bi-directional motor applying forward and reverse braking to the wiper blade.
	The patent to Ishikawa discloses a wiper system (figs. 1, 3) wherein a wiper blade (24) is driven over a windshield by a reversible wiper motor (101).  Control circuity (fig. 2) is provided to control the wiper motor reversing and provide for dynamic braking of the motor and thus attached wiper blade at the time of motor rotation direction changing (col. 6, lines 13-28; col. 7, lines 3-48).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of McCaleb with motor reversing control circuitry that employs dynamic braking, as clearly suggested by Ishikawa, instead of the mechanical switching unit control circuity, to provide enhanced motor control which slows the motor before changing rotation direction.  Such reduces strain on the motor.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view of Tautz (US patent 2,265,407).
	The patent to McCaleb discloses all of the above recited subject matter with the exception of mechanical stops to prevent loss of engagement between the pinion and sector gears.
	The patent to Tautz discloses the use of mechanical stops (70, fig. 6) on sector gears (65) to prevent undesired movement of such sector gear, and attached structure thereof, relative to the driving pinion (66).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCaleb (US patent 1,608,985) in view of Wegner et al (US patent 9,079,567).
	The patent to McCaleb discloses all of the above recited subject matter with the exception of the control system employing sensors for sensing rotational condition of the motor and used to control the wiper motor.
	The patent to Wegner et al discloses a wiper system (figs. 1, 3) wherein a wiper blade (115) is driven over a windshield (110) via wiper arm (120) by a wiper motor (130).  Motor control circuity (135) is provided to control the wiper motor.  A position sensor (155) scans positions of the wiper motor, wiper arm and/or drive mechanism (125) and feeds such to the motor control to enable desired control thereof.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the wiper system of McCaleb with motor control circuitry including a controller or processing system that employs sensors configured to sense the rotational condition of the motor, as clearly suggested by Wegner, to provide enhanced motor control which always monitors exact motor, as well as associated driven components, position.  Use of electronic motor control allows for ease of fine tuning the wiper system operation via programming instead of modification of actual machine components.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


GKG
21 April 2021